Citation Nr: 0113420	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than August 6, 
1999 for an award of service connection for the cause of the 
veteran's death. 

2.  Whether a December 1984 RO decision, in denying service 
connection for the cause of the veteran's death, involved 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from April 1966 to February 
1970.  He died in May 1983.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1999 and June 2000 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which established service 
connection for the cause of the veteran's death, effective on 
August 6, 1999, and denied CUE in the December 1984 RO 
decision which denied service connection for the cause of the 
veteran's death.

In VA Form 646, dated in September 2000, page nine, the 
appellant's representative refers to an inferred claim for 
accrued benefits.  This matter is referred to the RO for 
action deemed appropriate.


FINDINGS OF FACT

1.  In December 1984, the RO denied an original claim of 
entitlement to service connection for the cause of the 
veteran's death; in a letter dated in December 1984, the RO 
notified the appellant of this decision and her appellate 
rights.

2.  The appellant did not appeal the RO's December 1984 
decision, and that decision is final.

3.  On August 6, 1999, the RO received the appellant's claim 
to reopen the issue of entitlement to service connection for 
cause of the veteran's death.

4.  In an August 1999 decision, the RO granted the 
appellant's claim for service connection for the cause of the 
veteran's death, effective August 6, 1999.  

5.  No allegation of error, relative to a December 1984 RO 
decision which denied service connection for the cause of the 
veteran's death, comprises a legally cognizable claim of CUE.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 6, 
1999, for an award of service connection for the cause of the 
veteran's death, have not been met.  38 U.S.C.A. § 5110 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.400 (2000).

2.  A December 1984 RO decision, in denying service 
connection for the cause of the veteran's death, did not 
involve CUE.  38 U.S.C.A. § 7105 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.105(a) (2000); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that VA has complied with the "duty to 
assist" the appellant in fully developing the evidence 
pertinent to her claims.  The Board also finds that VA has 
met its duty to notify the appellant of information and 
evidence needed to substantiate and complete the claims.  In 
the statement of the case and supplemental statement of the 
case, the appellant has been advised of the relevant laws and 
regulations in order to establish an earlier effective date 
for the cause of the veteran's death, to prove CUE in a prior 
decision, and the reasons for denial of her claims.  
Therefore, the Board will decide these issues based on the 
evidence of record.  

Earlier effective date

An original claim is defined as an initial application for 
benefits in a form prescribed by the Secretary for the 
Department of Veterans Affairs.  A finally adjudicated claim 
is an application that has been allowed or disallowed by the 
RO, the action having become final by the expiration of one 
year after the date of notice of an award or disallowance.  A 
reopened claim is defined as any application for a benefit 
received after final disallowance of an earlier claim.  
38 C.F.R. § 3.160 (2000).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris, may be considered an informal claim.  On receipt 
of an informal claim, if a formal claim is filed within one 
year from that date, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2000).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed, a 
report of VA examination, hospitalization, or outpatient 
treatment will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157(b) (2000).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2000).  Except in a simultaneously contested claim, 
a claimant must file a notice of disagreement with a 
determination by the RO within one year from the date that 
the agency mails notice of determination to him or her.  
Otherwise, that determination will become final.  38 C.F.R. 
§ 20.302 (2000).  A decision of a duly constituted rating 
agency that is final shall not be subject to revision on the 
same factual basis.  38 C.F.R. §§ 3.104, 3.105 (2000).

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. 
§ 5101(a) (West 1991); 38 C.F.R. § 3.151(a) (2000).  The 
effective date of an award of dependency and indemnity 
compensation based on the submission of new and material 
evidence after a final disallowance, where the additional 
evidence is other than service department records, is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

The appellant contends that the effective date for the grant 
of death benefits should be the day she originally filed a 
claim for these benefits in November 1984.  

The record reveals that the RO denied the appellant's 
original claim by rating decision and notified her of this 
decision at her last known residence in a letter of December 
1984.  At that time, the RO also informed the appellant of 
her appellate rights.  The appellant failed to file a timely 
appeal with this rating decision and that decision is now 
final.  38 C.F.R. § 20.302 (2000).

On August 6, 1999, over 15 years later, the RO received a 
claim from the appellant to reopen her claim for service 
connection for cause of her husband's death.  The RO, later 
in August 1999, granted entitlement to service connection for 
the cause of the veteran's death effective August 6, 1999, 
the date the RO received the appellant's claim to reopen. 

With respect to the appellant's assertions, however, the 
Board must find that an effective date back to November 1984 
must be denied for the reasons that follow.  First, the 
appellant failed to appeal the original December 1984 RO 
decision that denied service connection for the cause of the 
veteran's death.  Therefore, that decision is final.  
38 C.F.R. §§ 3.104, 3.105, 20.302.  

Second, the law provides that an effective date will be the 
later of the date of claim or date entitlement arose.  As 
noted, the RO received the appellant's claim to reopen on 
August 6, 1999.  According to the veteran's death 
certificate, he died in May 1983.  Subsequently, based on 
medical evidence not known at the time of the December 1984 
RO decision, and a July 1999 private medical opinion provided 
by David Raines, M.D., in which he noted that the veteran 
more likely than not contracted hepatitis B during service, 
and that the hepatitis later contributed to the veteran's 
death.  As a result, in August 1999 the RO granted service 
connection for the cause of the veteran's death.

Hence, in light of the prior final RO decision in December 
1984, the Board cannot factually ascertain that entitlement 
to service connection for the cause of the veteran's death 
prior to August 6, 1999, the date that the appellant's claim 
to reopen was received by the RO, is warranted.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q).  As provided by 38 C.F.R. 
§ 3.400(q), the proper effective date is the date of receipt 
of the claim.  Therefore, an effective date earlier than 
August 6, 1999 must be denied.

CUE

As noted above, following notification to the appellant with 
advisement of appellate rights in December 1984, a notice of 
disagreement was not received from the appellant within the 
subsequent year and, thus, the December 1984 RO decision 
became final.  38 U.S.C.A. § 7105.  A final decision is 
accepted as correct in the absence of CUE.  See 38 C.F.R. 
§ 3.105(a).  However, the appellant has asserted that the 
December 1984 RO decision was erroneous, and this is a matter 
for appellate determination.

Specifically, the appellant testified before a hearing 
officer at the RO in June 2000 that the RO committed clear 
and unmistakable error when it denied her original claim in 
December 1984 because the evidence of record then was the 
same as when the RO granted the issue in October 1999.  In 
other words, the appellant asserted that the evidence was the 
same except the medical opinions were worded differently, and 
that, therefore, an effective date of December 1984 was 
warranted.  In addition, the appellant argues that the 
medical community was aware in 1984 that infection from 
hepatitis B might not become known in an individual until 
many years after the initial infection.

Preliminary to addressing the appellant's CUE claim, the 
Board would observe generally that CUE is a very specific and 
rare kind of error.  Specifically, it is the kind of error, 
whether of fact or of law, that, when called to the attention 
of later reviewers, actually compels the conclusion, to which 
reasonable minds could not differ, that the result in a given 
adjudication would have been manifestly different but for the 
error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In 
Russell v. Principi, 3 Vet. App. 310-313-14 (1992), the 
United States Court of Appeals for Veterans Claims set forth 
a test to determine whether CUE is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  In support of 
her allegations of CUE, the appellant cites the medical 
evidence of record at the time of the December 1984 RO 
decision to deny her claim.  In other words, the appellant 
contends essentially that the medical evidence of record in 
December 1984 was sufficient to grant service connection for 
the cause of the veteran's death.

The Board notes, however, that to the extent that the 
appellant's allegation of error comprises an inherent 
assertion that the evidence bearing on the veteran's 
hepatitis B was improperly weighed or evaluated, the same, in 
any event, does not rise to the level of CUE.  See Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994).  

In light of the reasoning advanced above with respect to the 
December 1984 RO decision, which concluded that the veteran 
had not developed hepatitis B as a result of military 
service, the Board does not find that the appellant has 
presented a valid claim of CUE.  In considering the question 
of whether a December 1984 RO decision, in denying service 
connection for the cause of the veteran's death, involved 
CUE, the Board respectfully acknowledges the appellant's 
apparently principal allegation of CUE, i.e., that the RO was 
incorrect in denying her claim because the evidence of record 
in December 1984 was essentially the same as it was when the 
RO granted the claim in September 1999.  As the appellant 
concedes in her testimony, however, the current medical 
opinions were worded differently.  This is significant 
because, in a July 1999 letter, David Raines, M.D, the 
veteran's private physician, specifically found that, in his 
medical opinion, it was at least as likely as not that the 
veteran contracted hepatitis during his military service 
overseas in the Pacific, which contributed to his death.  
This medical opinion, which specifically links the cause of 
the veteran's death to military service, was not of record in 
December 1984.  

However, inherent in the substance of such assertion is the 
notion that the evidence then in the RO's possession was 
improperly weighed or evaluated.  Such allegation, 
significantly, does not rise to the level of CUE.  See Damrel 
v. Brown, 6 Vet. App. 242, 246 (1994).


ORDER

An effective date earlier than August 6, 1999 for an award of 
service connection for the cause of the veteran's death is 
denied.

A December 1984 RO decision, in denying service connection 
for the cause of the veteran's death did not involve clear 
and unmistakable error.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

